Citation Nr: 1133836	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to service connection for right knee arthritis, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a low back disability, diagnosed as lumbosacral strain and myositis, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.
 
5.  Entitlement to service connection for left leg radiculopathy, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for right leg radiculopathy, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1965 to July 1967, including service in the Republic of Vietnam for which he was awarded a Combat Infantryman Badge (CIB).  The Veteran also had active service in the Marine Corps from June 1968 to February 1970 and from July 1970 to May 1976, including service for which he was awarded a Combat Action Ribbon (CAR).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2005 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

The Veteran's claims were previously before the Board in May 2009 and were remanded for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding service treatment records (STRs) and VA treatment records, and affording the Veteran VA examinations.  The requested development was completed as directed and the Veteran's claims of entitlement to service connection for a low back disability, and left and right leg radiculopathy, all to include as secondary to a service-connected disability are before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

The issues of (1) entitlement to an evaluation in excess of 10 percent for right knee chondromalacia; (2) entitlement to service connection for right knee arthritis, to include as secondary to a service-connected disability, and (3) entitlement to service connection for hypertension, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the Veteran was treated for low back pain in service, any currently diagnosed low back disability is not attributable to any event, injury, or disease in service, nor was arthritis shown to any degree within one year of discharge.

2.  A low back disability is not etiologically related to a service-connected right knee disability, nor has it been aggravated by a service-connected right knee disability.

3.  The most probative evidence of record does not show that the Veteran has currently diagnosed left or right leg radiculopathy.


CONCLUSIONS OF LAW

1.  A low back disability, claimed as lumbosacral strain and myositis, was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
2.  A low back disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for entitlement to service connection for radiculopathy of the left and right leg are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently diagnosed low back disability is related to service.  He alleges the same with respect to the claimed left and right leg radiculopathy.  In the alternative, the Veteran asserts that these disabilities are secondary to his service-connected right knee disability.

Establishing Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by service.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including arthritis, hypertension, and organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.

Where, as here, a claim is brought by a Veteran who engaged in combat, satisfactory lay or other evidence that a disease or injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even if there are no official records indicating occurrence in service.  38 U.S.C.A. § 1154(b).

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  The Board also notes that 38 U.S.C.A. § 1154(a) provides that considerations shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Allen, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file are negative for a diagnosis of or treatment for a lumbar spine disability or radiculopathy of the left and right legs.  It was noted, however, that the Veteran reported to sick call in January 1973 with subjective complaints of low back pain following a motor vehicle accident.  He denied any pain when moving his legs in any direction.  The impression was low back pain.  There is also no evidence of these disabilities on subsequent examinations or within one year after discharge from service. 

The first pertinent post-service evidence of record is dated June 2005, nearly three decades after discharge from service.  The Veteran presented to a VA medical facility with subjective complaints of low back and leg pain.  X-rays taken of the Veteran's back at that time were interpreted to show evidence of muscle spasm.  X-rays of the right leg were normal.  The impression was low back pain.  The Veteran sought follow-up VA care in August 2005.  He reported continued low back pain with "irradiation" to the right leg.  Lasegue and straight leg raise testing was positive.  The examiner prescribed Norflex for back pain.

VA administered a Compensation and Pension (C&P) spine examination in September 2005.  The Veteran reported a 10-year history of low back pain stemming from the physical activities he performed in service.  The Veteran's past medical history was also significant for hypertension.  It was noted that the Veteran walked with a single point cane.  Following a physical examination, the examiner diagnosed the Veteran as having lumbosacral strain - myositis.  According to the examiner, no evidence of radiculopathy was found on examination.  The examiner indicated that the Veteran's back disability was not the result of or etiologically related to the service-connected right knee chondromalacia given the different pathophysiologies of the conditions.
   
The Veteran was afforded a VA C&P joints examination that same month to evaluate his right knee disability.  The Veteran reported right knee pain stemming from the physical activities he performed in service.  Bilateral knee x-rays taken in April 2005 were reviewed and noted to be normal.  Following a physical examination, the Veteran was diagnosed as having right knee patellofemoral dysfunction.

Also associated with the claims file are private treatment records from J. Suarez-Pesante, M.D.  X-rays and magnetic resonance imaging (MRI) of the right knee taken in November 2005 showed evidence of mild degenerative changes with a fairly preserved joint space.  The MRI ruled out derangement, but found evidence of mild effusion compatible with the chondromalacia diagnosis.  Dr. Suarez-Pesante agreed to see the Veteran on an as-needed basis. 

A. Perez-Ruiz, M.D. submitted a statement in support of the Veteran's claim that same month and described the Veteran's right knee condition as chronic and recurrent.  According to Dr. Perez-Ruiz, the Veteran's chondromalacia altered his gait biomechanics.  Dr. Perez-Ruiz also stated that the Veteran's chondromalacia patella may cause or aggravate lumbar disease.

The Veteran returned to VA for additional care in May 2006.  He reported subjective complaints of knee and back pain and a review of systems was positive for joint pain, arthritis, and myalgias.  X-rays of an unidentified body part were normal and interpreted to show muscle spasm.  The impression was musculoskeletal pain and muscle spasms, among other conditions.  The Veteran was also found to have right knee arthralgia in January 2007 while right knee x-rays taken in August 2007 were interpreted to show evidence of mild enthesopathic changes.  

C. Jimenez, M.D. also submitted a statement in support of the Veteran's claim in August 2009.  According to Dr. Jimenez, the Veteran had chronic and progressive appendicular joint pain, more severe in the knees, for several years.  Previously, the Veteran experienced pain with exertion, but it was noted that the Veteran now had pain at rest or upon waking up and that these symptoms restricted the Veteran's ability to exercise, walk long distances, sit or stand for prolonged periods of time, or drive long distances.  Dr. Jimenez reviewed the results of a July 2009 bone scan and noted that the Veteran had arthritic or degenerative changes in several joints.  It was also noted that the Veteran had controlled hypertension.
Dr. Jimenez also indicated that the Veteran had intermittent episodes of low back pain with no definite trauma or physical activity.  Although a physical examination demonstrated significant muscle spasm, Dr. Jimenez specifically found no evidence of radiculopathy.  The Veteran was prescribed anti-inflammatory medication and counseled on the importance of exercise and activity modification.

In February 2010, the Veteran was afforded a VA C&P examination to assess the severity of his right knee and lumbar spine disability.  The examiner reviewed the claims file.  The Veteran reported a continuity of knee problems since service as well as a history of falls following discharge from service.  X-rays of the right knee were interpreted to show enthesopathic changes at the insertion of the quadriceps tendon at the superior pole of the patella.  No radiographic evidence of degenerative joint disease (DJD) was found.  The impression was right knee chondromalacia patella.  

With respect to his low back, the Veteran reported a continuity of symptoms since an in-service motor vehicle accident.  X-rays taken at that time were interpreted to show mild lumbar spondylosis while an MRI scan revealed degenerative disc and joint disease.  The examiner also diagnosed the Veteran as having lumbosacral strain and myositis.  An electromyographic study performed at that time showed no evidence of lumbar radiculopathy or radiculopathy in the legs.  

The examiner expressed the opinion that the Veteran's currently diagnosed low back disabilities were "not at least as likely as not" related to the Veteran's military service.  In support of this conclusion, the examiner noted that while the Veteran was treated in service for low back pain following an in-service motor vehicle accident, there was no subsequent treatment for many years after discharge from service.  In the examiner's opinion, therefore, the Veteran's low back pain in service was acute and transitory and resolved with treatment in service.

The examiner also indicated that the Veteran's low back disability was not aggravated by the service-connected right knee disability because the low back and right knee disabilities were two different disease entities unrelated to each other.  The examiner stated that it was "more likely" that the Veteran's low back disability was related to aging.  He also noted that there was no evidence of left or right leg radiculopathy or active lumbar radiculopathy.

A.  Low Back Disability 

Given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection for a low back disability.  Although the Veteran was treated in service for subjective complaints of low back pain following a January 1973 motor vehicle accident, subsequent examinations are completely negative for a low back disability of any kind.  There is also no evidence of arthritis within one year after discharge from service.  Rather, the first evidence of pertinent disability is several decades after discharge from service.

The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the lapse of several decades between service and the first evidence of pertinent disability is evidence against the Veteran's claim for a low back disability.

Furthermore, although the Veteran has a currently diagnosed low back disability, the most probative evidence of record does not link these disabilities to his period of active service.  On the contrary, the February 2010 VA C&P examiner concluded that the Veteran's current low back disability was "not at least as likely as not" related to the Veteran's military service.  In support of this conclusion, the examiner noted that while the Veteran was treated in service for low back pain following an in-service motor vehicle accident, there was no subsequent treatment for many years after discharge from service.  In the examiner's opinion, therefore, the Veteran's low back pain in service was acute and transitory and resolved with treatment in service.  Instead, the Veteran's low back disability was attributed to aging.
  
The Board finds this VA examination report, in particular, to be highly probative evidence on the issue of service connection for a low back disability because the examiner provided a rationale and relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) before reaching these conclusions.  The examination was also adequate in that it was based on a review of the Veteran's history, a physical examination, and an opinion with a rationale was provided.

The Veteran has also submitted statements in support of the current claim in which he attributed his current low back disability to his period of active service, and in particular, to the in-service motor vehicle accident.  The United States Court of Appeals for Veterans Claims (Court) has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

Here, the Veteran is capable of observing symptoms such as back pain, and the Board ultimately finds the Veteran's statements in this regard to be competent.  But, he is not competent (i.e., professionally qualified) as a lay person to diagnose a back disability or offer an opinion as to the causes of such disability, and its relationship to service, if any.  Moreover, the competent, probative evidence of record, which includes a VA C&P examination report, is negative to the claims and service connection for a low back disability on a direct or presumptive basis is not warranted. 

Even assuming that the Veteran is competent to offer such diagnoses and etiological opinions, and the Board were to find such statements credible and probative, the Board finds that any such lay statements made by the Veteran in this regard is entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the lay statements of record are outweighed by the February 2010 VA C&P medical opinion.  In particular, the VA medical opinion was based on the professional expertise and training of the examiner, a physical examination of and interview with the Veteran, a review of the claims file and medical history (as the Veteran described it), and a rationale was provided.  

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr, 21 Vet. App. At 307; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of symptomatology in this case.  Even though low back pain was "noted" in service following January 1973 the motor vehicle accident, the Veteran was first seen many years after service for a back disability and there was an absence of complaints for many years.  The absence of complaints is evidence against the claim.  However, the most probative evidence is the February 2010 VA C&P examination report and this evidence is against the claim.  The examiner reviewed the history and concluded that the Veteran's current low back disability was "not at least as likely as not" related to the Veteran's military service.  In support of this conclusion, the February 2010 VA examiner noted that while the Veteran was diagnosed as having low back pain in service, there was no subsequent treatment for many years after discharge from service.  In the examiner's opinion, therefore, the Veteran's low back pain in service was acute and transitory and resolved with treatment in service, and the current low back disability was attributed to aging.  

The February 2010 VA C&P examiner also reviewed the claims file and considered the Veteran's lay statements in reaching this conclusion.  There was also a lack of chronicity and continuity of care for the low back disability until many years after discharge from service.  See Maxson, 230 F.3d at 1333.  For the foregoing reasons, the Board finds that the February 2010 VA C&P opinion is highly probative because it was based on a review of the history as the Veteran described it, a physical examination, and as a rationale was provided.

As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing a currently diagnosed low back disability, but the preponderance of the evidence is against finding that there is a link between this disability, which first manifested many years after discharge from service, and the Veteran's period of active service.  While the Veteran did engage in combat, and was in a motor vehicle accident in service, the VA examiner did not link the current low back disability to active service.  Accordingly, the Board concludes that service connection for a low back disability, claimed as lumbosacral strain and myositis, is not warranted under any theory of causation and this claim, therefore, must be denied.
    
The Board will also examine the Veteran's claim of service connection for a low back disability on a secondary basis.  To this end, the Board notes that the bulk of the Veteran's argument with respect to these claims is based on the belief that the low back disability is secondary to the service-connected right knee chondromalacia.  
   
On one hand, VA C&P examiners in September 2005 and February 2010 concluded that the Veteran's currently diagnosed low back disability was not the result of, aggravated by, or etiologically related to his service-connected right knee chondromalacia.  In reaching this conclusion, both examiners noted that the low back and right knee disabilities were two different disease entities unrelated to each other.  The February 2010 examiner also opined that it was "more likely" that the Veteran's low back disability was related to aging.  
 
In contrast, the Veteran has submitted statements in support of the current claim in which they attributed his current low back disability to his service-connected right knee chondromalacia.  As noted above, the Veteran is capable of observing symptoms related to his low back disability and the Board ultimately finds statements in this regard to be competent.  See Davidson, 581 F.3d. at 1315.  But, the Veteran is not competent (i.e., professionally qualified) as a lay person to diagnose a low back disability or offer an opinion as to the cause of such disability, and its relationship to a service-connected disability, if any.  Moreover, even if the lay statements offered by the Veteran were found to be competent, credible and entitled to probative weight, the Board finds that they are outweighed by the VA C&P opinions dated September 2005 and February 2010.  These VA C&P opinions were based on the professional expertise and training of the examiner, a physical examination, a review of the medical history, and a rationale was provided for the opinions. 

The Board is also aware that Dr. Perez-Ruiz stated that the Veteran's chondromalacia patella may cause or aggravate lumbar disease.  (Emphasis added).  The Court has in the past made clear that a general and inconclusive statement about the possibility of a link was not sufficient.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Moreover, although Dr. Perez-Ruiz is competent to offer an opinion on the issue of secondary service connection and this opinion is likewise credible, he failed to provide a rationale to support this conclusion and accordingly, the opinion is not entitled to any probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  Thus, even if his statement was entitled to probative weight, the Board finds that it is outweighed by the September 2005 and February 2010 VA C&P examination reports, which were based on a thorough physical examination and interview with the Veteran, and which provided opinions with a rationale.

In light of the evidence described in detail above, the Board finds, therefore, that the Veteran's claim of entitlement to service connection for a low back disability must also be denied on a secondary basis.  The weight of the probative evidence is against finding that the Veteran's low back disability is proximately due to, the result of, or aggravated by a service-connected disability.  Accordingly, the Board finds that the criteria for entitlement to service connection for a low back disability are not met under any theory of causation.  Therefore, the Veteran's claim is denied.  


B.  Left and Right Leg Radiculopathy

Given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection in this case for either left or right leg radiculopathy.  As noted above, the Veteran's STRs are completely negative for a diagnosis of or treatment for left or right leg radiculopathy.  Similarly, VA and private treatment records and examination reports specifically found no evidence of lumbar radiculopathy and/or left or right leg radiculopathy.  See records dated September 2005, August 2009, February 2010.  In fact, an electromyographic study, the "study of choice," performed in February 2010 and showed no evidence of lumbar radiculopathy or radiculopathy in the legs.  

The Veteran has self-reported radiating pain, particularly in the right leg, and expressed the opinion that his claimed bilateral lower extremity radiculopathy is related to service.  See Davidson, 581 F.3d. at 1315. The Veteran is competent to report that he experienced radiating pain in his legs.  His statements in this regard are likewise credible and probative.  However, the Board finds that the September 2005, August 2009, February 2010 VA and private examination reports are more probative than the Veteran's statements because the examinations were conducted by medical professionals with specialized training and expertise and were based on an interview with and physical examination of the Veteran.  No objective abnormalities were found.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has in the past held that there must be a diagnosis of an underlying disability to establish a claim for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Pain alone is not a disability.  Id.

Furthermore, the Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he was diagnosed as having radiculopathy of the left and right legs.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  While the Veteran reported that he has symptoms indicative of disability, VA and private examiners found that he does not have radiculopathy of the left and right legs.

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  Savage, 10 Vet. App. at 495-96; Barr, 21 Vet. App. at 307.  The evidence of record does not establish continuity of symptomatology in this case.  The Veteran was not diagnosed with or treated for radiculopathy of the left and right legs, and the most probative evidence does not show a currently diagnosed radiculopathy of the left and right legs.  Consequently, the Board finds that the Veteran failed to establish continuity of symptomatology in this case.  The Board is aware that the Veteran has reported a continuity of symptoms; however, the probative evidence of record does not show that the Veteran currently has radiculopathy of the left and right legs.

As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease. In this case, the most probative evidence does not show he has a diagnosed radiculopathy of the left and right legs.  Therefore, the Board concludes that the Veteran's claim of service connection for these disabilities must be denied.  Similarly, the Veteran's attempt to secure service connection for radiculopathy of the left and right legs on a secondary basis, to include as secondary to service-connected right knee chondromalacia, must likewise be denied in the absence of proof of a current disability.   Accordingly, the Board concludes that the Veteran's claims of service connection for radiculopathy of the left and right legs are denied under any theory of causation.
  
The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The VCAA duty to notify was satisfied in this case by way of a letter dated August 2005 that fully addressed the notice elements and was provided prior to the initial AOJ decision in this matter.  The notice informed the Veteran of what evidence was required to substantiate the service connection claims on a direct, presumptive, and secondary bases, and of the Veteran's and VA's respective duties for obtaining evidence.  He was also provided with notice in March 2006 pursuant to the Court's decision in Dingess of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.  The Veteran also received similar information in July 2009 and his claims were readjudicated following this notice by way of a supplemental statement of the case (SSOC) dated June 2010.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Spanish documents associated with the claims file were translated into English.  The Board notes, however, that two Spanish documents associated with the claims file remain untranslated.  However, there is no prejudice to the Veteran in proceeding with the issuance of a final decision in this case as the documents in question are a birth certificate and dependency statement.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These documents are not pertinent to the issues currently on appeal.  The Veteran was afforded VA examinations in connection with the current claims.  These examinations evaluated the Veteran's claimed disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In short, the Veteran does not allege, nor does the record reflect, that these examinations are inadequate.

As discussed above, the Veteran's claims was previously before the Board in May 2009 and was remanded for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding service treatment records (STRs) and VA treatment records, and affording the Veteran VA examinations.  The requested development was completed as directed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).
   
ORDER

Service connection for a low back disability, diagnosed as lumbosacral strain and myositis, to include as secondary to a service-connected disability, is denied.

Service connection for left leg radiculopathy, to include as secondary to a service-connected disability, is denied.

Service connection for right leg radiculopathy, to include as secondary to a service-connected disability, is denied.


REMAND

Preliminarily, the Board notes that there is competing evidence of record as to whether the Veteran has arthritis of the right knee.  On one hand, VA and private examination reports dated September 2005, and July and August 2009 found the Veteran to have degenerative changes and/or osteoarthritis in the right knee.  In contrast, VA examination reports dated September 2005 and February 2010 found no evidence of degenerative changes in the right knee.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given these discrepancies, the Board finds that another remand is required to determine whether the Veteran has arthritis of the right knee and if so, whether it is related to his period of active service and/or a service-connected disability.

With regard to the Veteran's service connection claim for hypertension, he was afforded a VA examination in connection with this claim in January 2010.  By the Veteran's own account, the onset of his hypertension was 1995 after he experienced an episode of near-fainting.  It was noted that the Veteran took prescribed medications to control his hypertension and that this disability was stable.  Following a physical examination and diagnostic testing, the impression was hypertension and hypertensive vascular disease.  

According to the examiner, the Veteran's hypertension was not due to or related to his period of active military service.  In reaching this conclusion, the examiner noted that hypertension was not diagnosed until nearly 20 years after discharge from service.  Moreover, the examiner found no evidence of alterations of the Veteran's blood pressure or complaints related to blood pressure problems during service.  The examiner further found that the Veteran's hypertension was not caused or worsened by the service-connected right knee disability.  Specifically, the examiner indicated that the Veteran's hypertension and right knee disability were different entities with different physiopathological mechanisms which affected different systems.  

Unfortunately, the Board finds this examination report to be inadequate for evaluation purposes because it failed to address the representative's July 2005 argument that the Veteran's hypertension was caused or aggravated by medications taken for the service-connected right knee chondromalacia.  On remand, an addendum (or new examination, if necessary) should be obtained to address this question.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).
  
VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from December 30, 2009.  In addition, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for his hypertension and right knee disability that are not already of record.

In light of the foregoing, the Board further finds that the Veteran's claim of entitlement to an evaluation in excess of 10 percent for right knee chondromalacia is inextricably intertwined with the service connection claim for right knee arthritis, particularly where, as here, the Veteran's right knee chondromalacia was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

When a knee disability is already rated under Diagnostic Code 5257, a separate rating may be assigned if the Veteran has limitation of motion which is at least non-compensable under Diagnostic Codes 5260 (limitation of flexion) or 5261 (limitation of extension).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 (1997); VAOPGCPREC 09-98 (1998).  Diagnostic Code 5003 requires that degenerative arthritis be established by x-ray findings.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  See also, Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his right knee disability and hypertension that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from December 30, 2009.  If there are no VA medical records dated after December 30, 2009, this finding should be documented in the claims folder.

3.  After all of the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of his claimed right knee arthritis and its relationship to service and a service-connected disability, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner must provide an opinion as to whether the right knee arthritis/degenerative changes diagnosed in September 2005, July 2009 and August 2009, at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active service.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's right knee arthritis is due to or caused by the service-connected right knee chondromalacia.  If not, the examiner should indicate whether it is at least as likely as not that the right knee arthritis is aggravated (i.e., permanently worsened) by the service-connected right knee chondromalacia.  The examiner must provide a complete rationale for any stated opinion.

The examiner is also asked to assess the nature and severity of the Veteran's service-connected right knee chondromalacia.  Specifically, the examiner is asked to provide a complete assessment of the severity of the Veteran's service-connected knee chondromalacia, to include a discussion of the ranges of motion.  The examiner should indicate whether the severity of the Veteran's service-connected right knee chondromalacia is slight, moderate, or severe, and explain why.  The examiner is also asked to state whether the Veteran's service-connected right knee chondromalacia is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.

If the examiner determines that there is no current evidence of right knee arthritis, the examiner is asked to reconcile that with the findings contained in VA and private treatment records dated September 2005, and July and August 2009 which diagnosed the Veteran as having mild degenerative changes and/or osteoarthritis of the right knee.  

4.  Return the Veteran's claims file to the VA examiner who performed the January 2010 C&P hypertension examination for an addendum, if available.  The examiner should note in the examination report that the claims file has been reviewed.  In particular, the examiner should address in an addendum the following issues:

* Whether the Veteran's currently diagnosed hypertension at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active service.  The examiner should consider the Veteran's report of continuity of symptoms in reaching this conclusion.  
* Whether it is at least as likely as not that the Veteran's currently diagnosed hypertension is due to or caused by the service-connected right knee chondromalacia, to include the medications used to manage the right knee chondromalacia.  If not, the examiner should indicate whether it is at least as likely as not that the hypertension is aggravated (i.e., permanently worsened) by the service-connected right knee chondromalacia, to include the medications used to manage the right knee chondromalacia.  The examiner must provide a complete rationale for any stated opinion.

If this examiner is unavailable or indicates that another examination is necessary, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to assess the nature and etiology of his currently diagnosed hypertension and its relationship to service and/or a service-connected disability, if any.  The claims folder and a copy of this remand must be made available to the examiner. The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  The examiner is asked to express an opinion on the question posed immediately above.  A complete rationale for any stated opinion is required.

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


